Citation Nr: 1751804	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  09-44 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 2003 to May 2003. He also served with the Army National Guard from February 1978 to April 1987, October 1995 to March 2003, and June 2003 to November 2007. The Veteran may have had possible additional, unconfirmed Army National Guard and active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This claim was previously before the Board in March 2017, at which time the Board remanded it for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2017 remand, the Board requested that the RO ascertain and verify the dates of the Veteran's Reserve service, particularly his active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) periods.  In response, the RO obtained a report from the Defense Personnel Records Information Retrieval System (DPRIS) containing service personnel records, including Retirement Point Reports.  

The Veteran asserts that he experienced in-service back injuries while on inactive duty for training (INACDUTRA) in August 1997 and again in October 2004.  Yet, the records obtained document only that the Veteran had periods of INACDUTRA and ACDUTRA that may have included August 1997 and do not provide any confirmation of either INACDUTRA or ACTUDRA for October 2004.  Thus, since the lack of such information indicates that there may be additional records that have not yet been provided, remanded is again required to confirm whether there are additional missing records.  

Accordingly, a remand is necessary at this time in order for the RO to verify whether there are additional missing records that confirm whether the Veteran had INACDUTRA or INACDUTRA in October 2004 and more specifically indicate whether the Veteran had INACDUTRA or ACDUTRA during the month of August 1997.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

Accordingly, the case is REMANDED for the following action:

1.  Through all official sources, including Defense Finance and Accounting Services (DFAS), seek to obtain additional evidence to verify the specific dates of the Veteran's ACDUTRA and INACDUTRA in the Reserves in October 2004 and August 1997.  Advise the official source that documentation previously provided did not confirm whether the Veteran had INACDUTRA or INACDUTRA in October 2004 or more specifically indicate whether the Veteran had INACDUTRA or ACDUTRA during the month of August 1997.  The non-existence or unavailability of additional information must be verified by each Federal department or agency from which they are sought.  Such verification should be documented for the record and the Veteran should be provided notice of that fact.

2.  Readjudicate the matters on appeal and if any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford a reasonable period for a response prior to a return of the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


